Case 5:19-mc-00299-UA Document1 Filed 03/22/19 Page 1 of 4

AO 451 (Rev. 12/12) Clerk's Certification of a Judgment to be Registered in Another District F { L i tf

UNITED STATES DISTRICT COURT MAR 2 2 2019
for the CLERK. U.S. DISTRICT CLERK

Northern District of Illinois WESTERN OISTAICT OF TEYAS
BY
Dash Management, Inc. ) — em

Plaintiff
V. Civil Action No. 1:17-cv-08393
Craig Ard and Spartan Fiber, LLC

 

 

ae SiA 19CA0299

CLERK’S CERTIFICATION OF A JUDGMENT TO BE REGISTERED IN ANOTHER DISTRICT

I certify that the attached judgment is a copy of a judgment entered by this court on (date) 03/23/2018

I also certify that, as appears from this court's records, no motion listed in Fed. R. App. P. 4(a)(4)(A) is pending
before this court, the time for appeal has expired, and no appeal has been filed or, if one was filed, it is no longer
pending.

Date: 03/01/2019 THOMAS : BRUTON

CLERK OF COURT

  

—~
oY

 

Bigna 7" of Clerk or Deputy Clerk
 

we Ee United States District Court
oe Northern District of Hinois—
a --Eastern Division

. ; : - ; I, Thomas G. Bruton, Clerk of the United States District Court for the Northern District of
| ilinois, do hereby attest and certify that the annexed d documents) is s (are) a full, ‘true, and correct .

oe copy of the original()o on file i in my. office a andi in nmy y egal custody.

 

 

IN TESTIMONY WHEREOF:
I have hereunto: subscribed: my, name and affixed the: seal of the.

foresaid court at, 2 Chicago, Iinois, on MAR 71 2019

_ THOMAS G.BRUTON, CLERK |

 

“) Rev, 08/22/2016 | : Do oo - lore fe hae

   
9

Case 5:19-mc-00299-UA Document1 Filed 03/22/19 Page 3 of 4
Case: 1:17-cv-08393 Document #: 13 Filed: 03/23/18 Page 1 of 2 PagelD #:31

IN THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS

DASH MANAGEMENT, INC.,
a Florida corporation,

Plaintiff,
Vv.
CRAIG ARD, an individual, and
SPARTAN FIBER, LLC,

a Texas limited liability company,

Defendants.

 

 

EASTERN DIVISION

Case No. 1:17-cv-08393

ORDER FOR DEFAULT JUDGMENT

The defendants, Craig Ard and Spartan Fiber, LLC, having failed to appear, plead or

otherwise defend in this action, and default having been entered, and counsel for plaintiff having

requested judgment against the defaulted defendants and having filed a proper motion and the

Court granting the Motion for Default Judgment on February 14, 2018;

IT IS HEREBY ORDERED that default judgment is entered in favor of plaintiff DASH

MANAGEMENT, INC. and against defendants CRAIG ARD and SPARTAN FIBER, LLC,

jointly and severally, as follows:

1. $112,000.00 due on the Promissory Note principal and Interest Payment

(“Outstanding Amount”);

2. $11,120.22 interest accrued at 24% per annum on the Outstanding Amount;

3. $42,280.00 late charges accrued at .25% daily on the Outstanding Amount;

4. $3,006.25 in reasonable attorney’s fees and costs accrued;
‘3

Case 5:19-mc-00299-UA Document1 Filed 03/22/19 Page 4 of 4
Case: 1:17-cv-08393 Document #: 13 Filed: 03/23/18 Page 2 of 2 PagelD #:32

5. Plus interest on the judgment at the highest legal rate until the judgment is satisfied.

A ORCL

Sharon Johnson Coleman
United States District Court Judge

Dated: 3/23/2018 ENTERED:

 
